Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 1 of 18            PageID #: 2097




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                      CR. NO. 20-00085 JMS

                     Plaintiff,                 ORDER DENYING DEFENDANT’S
                                                MOTION TO DISMISS COUNT
       vs.                                      ONE OF THE INDICTMENT, ECF
                                                NO. 58

 ETHAN SANDOMIRE,

                     Defendant.


 ORDER DENYING DEFENDANT’S MOTION TO DISMISS COUNT ONE
              OF THE INDICTMENT, ECF NO. 58

                                  I. INTRODUCTION

             On September 30, 2020, a federal grand jury indicted Defendant

Ethan Sandomire (“Defendant”) with two counts: possession of a chemical weapon

in violation of 18 U.S.C. § 229(a) (count 1) and possession of an unregistered

destructive device in violation of 26 U.S.C. § 5861(d) (count 2). ECF No. 38 at

PageID ## 145-46.

             Before the court is Defendant’s November 24, 2020 Motion to

Dismiss Count One of the Indictment (the “Motion”), ECF No. 58. Defendant

advances four arguments as to why count 1 should be dismissed: (1) that the court

lacks subject-matter jurisdiction; (2) that the charge fails to state an offense;
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 2 of 18           PageID #: 2098




(3) that § 229 is unconstitutionally vague; and (4) that, as applied in this case,

§ 229 is unconstitutional because it exceeds Congress’ power under the Necessary

and Proper and Treaty Clauses. ECF No. 58-2 at PageID # 1241. The

Government filed its Opposition on December 10, 2020, ECF No. 67, and

Defendant filed a Reply on December 28, 2020, ECF No. 73. A hearing was held

on January 11, 2021, ECF No. 88.

             Defendant’s arguments are based on his interpretation of Bond v.

United States, 572 U.S. 844 (2014). For the reasons set out below, the court

disagrees with Defendant’s interpretation of Bond and, accordingly, DENIES

Defendant’s Motion in full.

                                  II. DISCUSSION

             Count 1 charges Defendant with possession of a chemical weapon

under the Chemical Weapons Convention Implementation Act, 18 U.S.C. § 229

(the “Act”). The Act implements the United States’ treaty obligations under the

International Convention on the Prohibition of the Development, Production,

Stockpiling, and Use of Chemical Weapons and on Their Destruction (the

“Chemical Weapons Convention” or “Convention”). S. Treaty Doc. No. 103-21,

1974 U.N.T.S. 317.




                                           2
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 3 of 18          PageID #: 2099




             Prohibitions on the use of chemical weapons were first promulgated in

response to the atrocities of chemical warfare during World War I. Bond, 572 U.S.

at 849. Specifically, the international community adopted the 1925 Geneva

Protocol to ban the use of chemicals as instruments of warfare. Id. But chemical

weapons continued to be used to devastating effect, not only by state actors in

times of war, but by private actors in times of peace. Id. The Chemical Weapons

Convention was negotiated in response to this continuing violence in order to

“expand the prohibition on chemical weapons beyond state actors in wartime,”

with the ultimate goal of “exclud[ing] completely the possibility of the use of

chemical weapons.” Id. (quoting Chemical Weapons Convention, pmbl.).

             Congress gave domestic effect to the Convention in 1998 by enacting

18 U.S.C. § 229. The Act makes it unlawful “for any person knowingly . . . to

develop, produce, otherwise acquire, transfer directly or indirectly, receive,

stockpile, retain, own, possess, or use, or threaten to use, any chemical weapon.”

Id. § 229(a)(1). A “chemical weapon” is defined as “[a] toxic chemical and its

precursors, except where intended for a purpose not prohibited under this chapter.”

18 U.S.C. § 229F(1)(A). A toxic chemical, in turn, is defined as “any chemical

which through its chemical action on life processes can cause death, temporary

incapacitation or permanent harm to humans or animals.” Id. § 229F(8)(A). And

                                          3
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 4 of 18                   PageID #: 2100




“purposes not prohibited by this chapter” are defined as “[a]ny peaceful purpose

related to an industrial, agricultural, research, medical, or pharmaceutical activity

or other activity,” and other specific purposes. Id. § 229F(7)(A).

              Count 1 charges:

                     On or about February 24, 2020, in the District of
              Hawaii, ETHAN SANDOMIRE, the defendant,
              knowingly possessed and attempted to possess a chemical
              weapon, namely, precursors (trichloro-s-triazinetrione and
              hydrochloric acid), which when combined create a toxic
              chemical, that is, chlorine and chlorine gas, not intended
              for peaceful purposes, protective purposes, unrelated
              military purposes, or law enforcement purposes, as
              described in 18 U.S.C. § 229F(7).

              All in violation of Title 18, United States Code, Sections
              229(a) and 229F.

Indictment, ECF No. 38 at PageID ## 145-46.

              Defendant argues that the Indictment fails to state an offense against

him because the statute does not reach his conduct. 1 ECF No. 58-2 at PageID #

1250. In the alternative, Defendant argues that § 229 is unconstitutionally vague



       1
           Defendant also advances these arguments under the theory that the court lacks subject-
matter jurisdiction. See ECF No. 58-2 at PageID ## 1247-54. Both the subject-matter
jurisdiction theory and the failure to state a claim theory hinge on Defendant’s proposition that
the Act does not reach his alleged conduct. Id. Because the court concludes that the Indictment
does state a claim against Defendant—that is, that the Act covers his conduct—the argument that
that the court lacks subject-matter jurisdiction also fails.


                                                4
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 5 of 18                      PageID #: 2101




and that, as applied to him, it exceeds Congress’ authority under the Necessary and

Proper and Treaty Clauses. Id. at PageID ## 1254-55. The court considers each

argument in turn.

A. Failure to State an Offense2

               Defendant argues count 1 should be dismissed for failure to state a

claim because: (1) the type of “ordinary household goods” he allegedly possessed

are not chemical weapons under § 229; and (2) the Indictment “fails to allege a

non-peaceful purpose which is covered under section 229.” ECF No. 58-2 at

PageID # 1250.3 Both arguments fail.




       2
         Federal Rule of Criminal Procedure 12(b)(3) requires a defendant to raise by pretrial
motion any defense which “can be determined without a trial on the merits.” Among Rule
12(b)(3)’s enumerated list of defenses that must be raised pretrial include a “failure to state an
offense,” Rule 12(b)(3)(B)(v).
       3
           Defendant also argues that the Indictment fails to state an offense because it does not
allege that he intended to use the chemical precursors to create chlorine gas. See ECF No. 58-2
at PageID # 1241. But the statute criminalizes simple possession of a toxic chemical, including
chemical precursors; it does not contain a requirement that the defendant intended to use those
precursors to create a toxic chemical. See 42 U.S.C. §§ 229(a)(1), 229F(1)(A). Thus, the
Indictment need not allege such an intent. See Hamling v. United States, 418 U.S. 87, 117-18
(1974) (“It is generally sufficient that an indictment set forth the offense in the words of the
statute itself, as long as those words of themselves fully, directly, and expressly, without any
uncertainty or ambiguity, set forth all the elements necessary to constitute the [offense] intended
to be punished.”). Moreover, as discussed below, the jury will be instructed on the definition of
“chemical weapon” under Bond and the requirement that defendant possessed the precursors not
intended for “any peaceful purpose.” Although the exact contours of the jury instructions are not
before the court at this time, these requirements will effectively address Plaintiff’s concerns
regarding the intended use of the chemical precursors.

                                                  5
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 6 of 18            PageID #: 2102




             “On a motion to dismiss an indictment for failure to state an offense,

the court must accept the truth of the allegations in the indictment in analyzing

whether a cognizable offense has been charged. The indictment either states an

offense or it doesn’t.” United States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002)

(citing United States v. Jensen, 93 F.3d 667, 669 (9th Cir. 1996)).

             To state an offense, an indictment need only be a “plain, concise, and

definite written statement of the essential facts constituting the offense charged.”

Fed. R. Crim. P. 7(c)(1). An indictment that tracks the statutory language is

generally sufficient if those words fully, directly, and expressly set forth all the

elements necessary to constitute the offense. See Hamling, 418 U.S. at 117-18;

United States v. Mancuso, 718 F.3d 780, 790 (9th Cir. 2013); United States v.

Tavelman, 650 F.2d 1133, 1137 (9th Cir. 1981). The charge “must provide the

essential facts necessary to apprise a defendant of the crime charged; it need not

specify the theories or evidence upon which the government will rely to prove

those facts.” Mancuso, 713 F.3d at 790 (quoting United States v. Cochrane, 985

F.2d 1027, 1035 (9th Cir. 1993)).

             “[A] Rule 12(b) motion to dismiss is not the proper way to raise a

factual defense.” United States v. Nukida, 8 F.3d 665, 669 (9th Cir. 1993).

Specifically, “[t]here is no summary judgment procedure in criminal cases. Nor do

                                           6
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 7 of 18          PageID #: 2103




the rules provide for a pre-trial determination of the evidence.” Jensen, 93 F.3d at

669 (quoting United States v. Critzer, 951 F.2d 306, 307 (11th Cir. 1992)). Thus, a

defendant may not properly challenge an indictment, sufficient on its face, on the

ground that the allegations are not supported by adequate evidence. Id. When a

defendant moves to dismiss based upon the government’s alleged inability to prove

an element of the offense, the court must determine if the issue raised is “entirely

segregable from the evidence to be presented at trial.” United States v. Shortt

Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir. 1986). If resolution of the

motion is “substantially founded upon and intertwined with evidence concerning

the alleged offense, the motion falls within the province of the ultimate finder of

fact and must be deferred.” Id. (internal quotations and citation omitted).

              Here, the Indictment states an offense as to count 1 because it alleges

all the essential elements of the charged offense: it states that Defendant possessed a

chemical weapon and that it was not intended for any peaceful purpose.

       1.     Chemical Weapon

              Defendant’s argument that he did not possess a chemical weapon

within the meaning of § 229 derives from his reading of Bond v. United States, 572

U.S. 844 (2014). See ECF No. 58-2 at PageID # 1242. Bond considered charges

under § 229 against a defendant who was accused of placing chemical irritants on

                                           7
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 8 of 18         PageID #: 2104




the doorknob, car door, and mailbox of her husband’s mistress with the hope of

inducing an uncomfortable rash. Bond, 572 U.S. at 852. The only harm suffered

by the victim was a minor thumb burn, which she treated by rinsing her thumb

with water. Id. at 848. The defendant argued that § 229 was unconstitutional as

applied to her under the 10th Amendment. Id. at 853.

             The Supreme Court declined to answer the constitutional question but

instead interpreted § 229, applying “basic principles of federalism” to determine

that the statute does not reach “local criminal conduct,” such as the “simple

assault” perpetrated by Bond. Id. at 859-60, 864. Rather, § 229 applies to conduct

that implicates the federal government’s interest in “enforcing criminal laws

against assassination, terrorism, and acts with the potential to cause mass

suffering.” Id. at 864.

             In reaching this conclusion, the Court construed the statutory term

“chemical weapon” according to its “ordinary meaning,” which “takes account of

both the particular chemicals that the defendant used and the circumstances in

which she used them.” Id. at 861 (explaining that the chemicals used by Bond to

induce a rash could not be considered chemical weapons, but that they “might be

chemical weapons if used . . . to poison a city’s water supply”).




                                          8
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 9 of 18          PageID #: 2105




             The Court also distinguished Bond’s conduct from previous

prosecutions under § 229, all of which predominantly involved “either terrorist

plots or the possession of extremely dangerous substances with the potential to

cause severe harm to many people.” Id. at 863-64 (citing, among others, United

States v. Crocker, 260 F. App’x. 794 (6th Cir. 2008) (defendant attempted to

acquire VX nerve gas and chlorine gas as part of a plot to attack a federal

courthouse); United States v. Fries, 2012 WL 689157 (D. Ariz. Feb. 28, 2012)

(defendant set off a homemade chlorine bomb in the victim’s driveway, requiring

evacuation of a residential neighborhood)).

             Post-Bond, several courts have construed the Supreme Court’s two-

factor analysis as defining the “chemical weapon” element of a criminal offense

under § 229. See, e.g., United States v. Le, 902 F.3d 104, 114 (2d. Cir. 2018)

(explaining that Bond defined the “chemical weapon” statutory element “by

reference to two factors: (1) the type of chemicals in the case, and (2) the

circumstances in which the defendant used them”); United States v. Kimber, 777

F.3d 553, 560-61 (2d. Cir. 2015) (same); United States v. Levenderis, 806 F.3d

390, 397 (6th Cir. 2015) (same); see also United States v. Chamberlain, 2016 WL

624940, at *1 (N.D. Cal. Feb. 10, 2016). Thus, applying the Bond framework, “the

question is whether the type and intended use of the [toxic chemical] in this case

                                          9
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 10 of 18                         PageID #: 2106




 brings defendant’s conduct within the common and ordinary meaning of

 [‘chemical weapon’].” Levenderis, 806 F.3d at 397 (applying Bond to a possession

 of a biological weapon charge under 18 U.S.C. § 175(a)); see also Le, 902 F.3d at

 114-15 (interpreting Bond’s “two factor[]” definition of “chemical weapon” and

 explaining that where “the type of toxin at issue is particularly deadly, serves no

 other purpose than to kill, and poses a severe threat to public health and safety, the

 first Bond factor may, by itself, carry sufficient weight to have [a chemical] fall

 within the natural meaning of a [chemical weapon]”) (internal quotations and

 citations omitted).

                Accordingly, Defendant’s argument that the chemical precursors he

 allegedly possessed do not constitute a “chemical weapon” under § 229 is a factual

 question that should be determined by the jury. See Chamberlain, 2016 WL

 624940, at *1 (including this element in a jury instruction: “you may not convict

 the defendant of this charge unless you . . . find, beyond a reasonable doubt,

 considering both the particular toxin and the circumstances surrounding the

 defendant’s possession of it, that there was a potential for severe harm to many

 people”).4 Answering these questions at this stage would require an impermissible


        4
           To be clear, this Order does not attempt to craft the specific language of the jury
 instruction as to this element. That task is left for a later day, after receiving further input from
 the parties.

                                                   10
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 11 of 18         PageID #: 2107




 “pre-trial determination of the evidence.” Jensen, 93 F.3d at 669 (quoting Critzer,

 951 F.2d at 307); Nukida, 8 F.3d at 669. Defendant’s argument is thus an

 inappropriate basis upon which to seek dismissal of the charge against him at this

 stage.

              Moreover, even if the court could consider Defendant’s argument, his

 Motion to Dismiss would still fail. The Government has alleged that Defendant

 possessed precursors to chlorine and chlorine gas—chemicals capable of causing

 mass harm. See United States v. Fries, 781 F.3d 1137, 1149 (9th Cir. 2015)

 (“[C]hlorine gas is toxic and qualifies as a chemical that is immediately dangerous

 to life and health.”); Kimber, 777 F.3d at 561 (“[C]hlorine is commercially

 available, yet, as [Bond] suggested, it may serve as a chemical weapon when used

 to make a chlorine bomb.”). And the Government has alleged that Defendant

 intended to use those chemicals to cause mass harm—by releasing them in a large

 residential apartment building in downtown Honolulu. Indictment at ¶¶ 24-36,

 ECF No. 38 at PageID ## 139-44. These allegations meet Bond’s requirements

 that crimes charged under § 229 are not “local criminal conduct,” but rather

 implicate the federal government’s interest in prohibiting “assassination, terrorism,

 and acts with the potential to cause mass suffering.” Bond, 572 U.S. at 863-64.




                                          11
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 12 of 18            PageID #: 2108




       2.     Non-peaceful Purpose

              Defendant also argues that the Indictment fails to state an offense

 because it does not “allege the actual ‘non-peaceful purpose’” for which

 Sandomire allegedly possessed toxic chemicals. ECF No. 58-2 at PageID # 1251.

 Defendant argues that Bond requires this specific factual allegation because “[t]he

 non-peaceful purpose is only covered under section 229 if the type and quantity of

 the chemicals the defendant possessed are consistent with that non-peaceful

 purpose.” Id. at PageID # 1252. As such, Defendant concludes, “the indictment’s

 failure to identify [his] actual non-peaceful purpose precludes the Court from

 determining whether, as a matter of law, his conduct is covered by the statute.” Id.

 at PageID ## 1253-54.

              This argument is based upon a faulty premise. As discussed above,

 whether Defendant’s conduct is covered by the statute is not a question of law to

 be decided by the court, but rather a question of fact to be left to the jury.

 Moreover, the Government is not required, at this stage, to advance a specific

 theory as to what Sandomire’s non-peaceful purpose was. An indictment need not

 set forth specific theories or evidence to state an offense. Mancuso, 718 F.3d at

 790. Rather, an indictment that tracks the statutory language—as the Indictment

 does here by alleging that Sandomire possessed chemicals “not intended for

                                            12
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 13 of 18                     PageID #: 2109




 peaceful purposes, protective purposes, unrelated military purposes, or law

 enforcement purposes, as described in 18 U.S.C. § 229F(7)”—is sufficient.

 Indictment, ECF No. 38 at PageID ## 145-46. Finally, although it is not necessary

 to do so, the Indictment does, in fact, allege a specific non-peaceful purpose: to

 create chlorine gas and release it into a large residential apartment building in

 downtown Honolulu. Id. at ¶¶ 24-36, PageID ## 139-44. 5

                For these reasons, count 1 states an offense and is not deficient.

 B.     Constitutionality of 18 U.S.C. § 229

                Defendant next argues that § 229 is unconstitutional. He first relies

 on Justice Scalia’s concurrence in Bond to argue that the statute, as interpreted by

 the Bond majority, is unconstitutionally vague. ECF No. 58-2 at PageID # 1254.

 Next, and again relying on Justice Scalia’s Bond concurrence, Defendant argues

 that § 229 is unconstitutional as applied to him because it exceeds Congress’

 authority under the Necessary and Proper Clause. Id. at PageID # 1255.




        5
          The Government also argues that it is “not required to allege or prove any particular
 purpose for defendant’s possession of chlorine gas precursors at this stage” because “[t]he lack
 of a non-prohibited purpose is an element of the offense, but the existence of a specific improper
 purpose is not.” ECF No. 67 at PageID ## 1878-79. For the reasons discussed above, the
 Indictment does state an offense, and thus the court does not address this argument here.

                                                 13
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 14 of 18             PageID #: 2110




       1.     Vagueness

              The Fifth Amendment provides that “[n]o person shall . . . be deprived

 of life, liberty, or property, without due process of law.” A criminal statute

 violates this guarantee if it is “so vague that it fails to give ordinary people fair

 notice of the conduct it punishes, or so standardless that it invites arbitrary

 enforcement.” Johnson v. United States, 576 U.S. 591, 595 (2015) (citing

 Kolender v. Lawson, 461 U.S. 352, 357-58 (1983)). Put another way, to survive

 constitutional muster a criminal statute must “establish minimal guidelines to

 govern law enforcement” such that it does not “permit a standardless sweep that

 allows policemen, prosecutors, and juries to pursue their personal predilections.”

 Kolender, 461 U.S. at 358 (quoting Smith v. Goguen, 415 U.S. 566, 574-75 (1974)

 (internal quotations and brackets omitted).

              Adopting the position of the Bond concurrence, Defendant argues that

 the Court’s interpretation of “chemical weapon”—defined by both the type of

 chemicals at issue and their use or intended use—does not give a person of

 ordinary intelligence fair notice of the statute’s scope. In particular, he argues that

 “[n]o person of ordinary intelligence would be on fair notice that [Defendant’s]

 simple possession of chlorine pool tablets and toilet bowl cleaner could constitute a




                                            14
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 15 of 18           PageID #: 2111




 crime.” ECF No. 58-2 at PageID # 1254-55 (citing Bond, 572 U.S. at 867 (Scalia,

 J., concurring in the judgment)).

                Defendant’s argument is incongruent with the Supreme Court’s

 interpretation of § 229. The statute does not “sweep in everything from the

 detergent under the kitchen sink to the stain remover in the laundry room” because

 “no one would ordinarily describe those substances as ‘chemical weapons.’”

 Bond, 572 U.S. at 862. Nor, the Court made clear, does the statute apply to

 “purely local crimes,” such as “simple assault.” Id. at 863-64. Rather, the statute

 applies to a specific range of conduct—that involving chemicals capable of

 assassination, terrorism, and inflicting severe harm and that are used or intended to

 cause such harm. Id. at 863. This qualitative standard is sufficiently clear and

 concrete to survive constitutional muster. Johnson, 576 U.S. at 603-04 (“As a

 general matter, we do not doubt the constitutionality of laws that call for the

 application of a qualitative standard such as ‘substantial risk’ to real-world

 conduct; ‘the law is full of instances where a man’s fate depends on his estimating

 rightly . . . some matter of degree.’”) (quoting Nash v. United States, 229 U.S. 373,

 377 (1913)).

                In short, Bond’s limiting principle that criminal conduct under § 229

 must involve dangerous chemicals used or intended to cause severe harm is

                                            15
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 16 of 18           PageID #: 2112




 sufficient to put people of ordinary intelligence on notice of the statute’s scope.

 Defendant’s argument that § 229 is unconstitutionally vague fails.

       2.     Necessary and Proper Clause

              Defendant also relies on Justice Scalia’s concurrence in Bond to argue

 that § 229 is unconstitutional as applied to him under the Necessary and Proper and

 Treaty Clauses because Congress lacks the authority to “implement treaties already

 made.” Bond, 572 U.S. at 876 (Scalia, J., concurring in the judgment). But, as

 Defendant acknowledges, the Ninth Circuit has subsequently upheld the

 constitutionality of § 229 against such challenge. Fries, 781 F.3d at 1149. In so

 doing, the Ninth Circuit adopted the reasoning of the Third Circuit in United States

 v. Bond, 681 F.3d 149, 151 (3d Cir. 2012), which held, under Missouri v. Holland,

 252 U.S. 416 (1920), “‘that if the treaty is valid there can be no dispute about the

 validity of the statute as a necessary and proper means to execute the powers of the

 Government.’” Id. at 1148 (quoting Bond, 681 F.3d at 162). And “‘because the

 Chemical Weapons Convention falls comfortably within the Treaty Power’s

 traditional subject matter limitation, the Act is within the constitutional powers of

 the federal government under the Necessary and Proper Clause and the Treaty

 Power, unless it somehow goes beyond the Convention . . . .’” Id. at 1148 (quoting

 Bond, 681 F.3d at 165) (internal brackets omitted).

                                           16
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 17 of 18            PageID #: 2113




              Section 229 is, therefore, only unconstitutional as applied to

 Defendant if that application goes beyond the scope of the Chemical Weapons

 Convention. The Convention broadly pertains to “the proliferation and use of

 chemical weapons,” id., and was drafted with the explicit goal of prohibiting

 private actors from possessing and using chemical weapons. See Chemical

 Weapons Convention, S. Treaty Doc. No. 103-21, 1974 U.N.T.S. 317, pmbl. In

 Fries, the Ninth Circuit found that prosecution of a defendant who released

 chlorine gas in a residential neighborhood fell comfortably within the

 Convention’s scope because the defendant’s “conduct constituted possession of

 extremely dangerous substances with the potential to cause severe harm to many

 people.” Fries, 781 F.3d at 1149 (internal quotation and citation omitted).

              The charge against Defendant under § 229, likewise, fits comfortably

 within the scope of the Convention. The Indictment alleges that Defendant was in

 possession of precursors to chlorine gas—the same toxic chemical possessed by

 the defendant in Fries. And the Indictment alleges that Defendant intended to use

 those precursors to create chlorine gas and release it in a large residential

 apartment building. This alleged conduct, too, is substantially similar to the

 conduct constitutionally prosecuted in Fries. Considering the chemical precursors

 Defendant allegedly possessed and the circumstances under which he allegedly

                                           17
Case 1:20-cr-00085-JMS Document 93 Filed 01/21/21 Page 18 of 18               PageID #: 2114




 intended to use them, § 229 is a constitutional exercise of congressional authority

 as applied to him.

                                  III. CONCLUSION

               For the foregoing reasons, Defendant’s Motion to Dismiss Count One

 of the Indictment, ECF No. 58, is DENIED.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, January 21, 2021.



                                                         /s/ J. Michael Seabright
                                                        J. Michael Seabright
                                                        Chief United States District Judge




 United States v. Sandomire, Cr. No. 20-00085 JMS, Order Denying Defendant’s Motion to
 Dismiss Count One of the Indictment, ECF No. 58.


                                             18
